--------------------------------------------~




    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 1 of 57 PageID #: 160

                                                                                 Page 1




•          1

           2

           3
                SUPREME COURT OF THE STATE OF NEW YORK
                COUNTY OF KINGS: CRIMINAL TERM : PART 33
                --------------------------------------------------x
               THE PEOPLE OF THE STATE OF NEW YORK
                                   - against -                       : IND.#
           4                                                         : 6248/15
                LORENZO MCGRIFF                                      :HEARING
           5
                                              Defendant
           6    ---------------------------------------------------x
                                                       Kings supreme court
           7                                           320 Jay Street
                                                       Brooklyn, New York 11201
           8

           9                                           September 21, 2016
          10    B E F 0 R E
                               HONORABLE MIRIAM CYRULNIK
          11                                         Justice
          12




•
          13    A P P E A RA NC E S :

          14               FOR THE PEOPLE:

          15

          16                   OFFICE OF KENNETH THOMPSON, ESQ.
                                Kings county District Attorney
          17                         BY:   LAWRENCE MOTTOLA, ESQ.
                                           Assistant District Attorney
          18

          19               FOR THE DEFENDANT:
          20                    BROOKLYN DEFENDER SERVICES
                                BY: JAMIE BURKE, ESQ.
          21

          22

          23
                                                 NADONNA FERGUSON, RPR
          24                                     OFFICIAL COURT REPORTER




•
          25




                                              NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 2 of 57 PageID #: 161

                                              - PROCEEDINGS -                     Page 2




•          1

           2

           3
                                  THE CLERK:



                      schedule for hearing today.
                                                  Calling number two from the Part 33

                      calendar indictment 6248 of 2015, Lorenzo McGriff.            Case is

                                                            Defendant is out on bail.

           4                      MS. BURKE:     Jamie Burke, Brooklyn Defender

           5          Services 177 Livingston Street Brooklyn, New York 11201 on

           6          behalf of Mr. McGriff.

           7                  Good morning.

           8                      THE COURT:     Good morning.

           9                      MR. MOTTOLA:     For the off ice of the District

          10          Attorney Lawrence Mottola, M-0-T-T-0-L-A.           Good morning.

          11                      THE COURT:     Good morning.

          12                  Good morning, Mr. McGriff.        Sir, why don't you have a




•
          13          seat.     And counsel, why don't you come up.

          14                      (At which time, there was an off-the-record
          15                  discussion held)
          16                      MR. MOTTOLA:     Before we start, just for the record

          17          I did turn over a copy that was requested by counsel of one

          18          of the surveillance videos.           She already had it.   But I

          19          turned over another copy.           And a copy of the memo book of

          20          the Officer who is about to testify, Officer Louard.

          21                      THE COURT:     Okay.     We are on for a Dunaway/Wade?

          22                      MR. MOTTOLA:     Yes.

          23                      THE COURT:     Call your first witness.

          24                      MR. MOTTOLA:     The People call Police Officer Caleb




•
          25          Louard.



                                                 NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 3 of 57 PageID #: 162

                                  MR. MO'ITOLA - DIRECT - P.O. C. LOUARD          Page 3




•          1

           2

           3
                                    COURT OFFICER:

                                    THE COURT:
                                                         Witness entering.

                                                   Thank you.

                                 (Whereupon, the witness is entering the courtroom)

           4                        THE CLERK:     Raise your right hand, sir.

           5    p 0 L I    c E      0 F F I c ER c A L EB           L 0 u A R D, after
           6    having first been duly sworn by the court clerk, was examined and
           7    testified as follows:
           8                        THE WITNESS:     Yes.

           9                        THE CLERK:     Please be seated.    Get yourself

          10             comfortable.    I will ask you to please sit and state your

          11             name for the record.      Watch the chairs it has wheels.

          12                  Get yourself situated and please state your name for




•
          13             the record.    Spell your name for the record and give us

          14             your shield number and command, please.

          15                        THE WITNESS:     Okay.    Police officer, Caleb Louard

          16             Louard, C-A-L-E-B, L-0-U-A-R-D, shield number is 2374.

          17             Command is 84th Precinct.

          18                        THE CLERK:     Thank you, very much, sir.

          19                        THE COURT:     Mr. Mottola, whenever you are ready.

          20                        MR. MOTTOLA:     Thank you, Your Honor

          21    DIRECT EXAMINATION
          22    BY MR. MO'ITOLA: :

          23         Q       Officer, how long have you been a member of the NYPD?
          24         A       Fifteen years.




•
          25         Q       And where you are currently assigned?



                                                   NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 4 of 57 PageID #: 163

                                MR. MOTTOLA - DIRECT - P . O. C. LOUARD        Page 4




•          1

           2

           3
                     A

                     Q

                     A
                           Actually fifteen and a half years.

                           Where are you currently assigned?

                           Eighty-fourth precinct.

           4         Q     How long have you been there?

           5         A     About four and a half years.

           6         Q     So, I want to direct your attention to August 11, 2015,

           7    were you working that day?

           8         A     Yes, I was.

           9         Q     What was your tour?

          10         A     I was 07:05 a.m. to 3:40 p.m.

          11         Q     And what was your assignment that day?

          12         A     Patrol.




•
          13         Q     Do you recall what sector you were patrolling?

          14         A     Yes.    Sector Adam and Boy.    We call it A and B.

          15         Q     And what vicinity does that sector cover?

          16         A     Brooklyn Heights and Brooklyn Bridge Park.

          17         Q     Did you have a partner that day?

          18         A     Yes.

          19         Q     Who was your partner?

          20         A     Police Officer Wooden.

          21         Q     And were you and Officer Wooden, were you on foot or in

          22    a patrol car?

          23         A     In a patrol car.    Marked.

          24         Q     Were you the driver or recorder?




•
          25         A     I have the recorder.     I was the passenger that day.



                                              NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 5 of 57 PageID #: 164

                                  MR. MOTTOLA - DIRECT - P.O. C. LOUARD              Page 5




•          1

           2

           3
                     Q

                     A

                     Q
                             And were you in uniform?

                             Yes, I was.

                             So I want to direct your attention now to approximately

           4    1:15 in the afternoon that day.               What, if anything, happened at

           5    that time?

           6         A       I just want to refer to my notes.

           7                         THE WITNESS:     Your Honor.

           8                         THE COURT:     Just if you need to refresh your

           9             recollection, just let us know what you are looking at.               Go

          10             ahead and refresh your recollection.

          11                         THE WITNESS:     I just want to make sure I have the

          12             proper time for events.



•         13

          14

          15
                         notes.
                                     THE COURT:



                                     THE WITNESS:
                                                    Are you looking at your memo book



                                                      Yes .

          16                         THE COURT:     Okay.

          17         A       Okay.

          18                         THE COURT:     Just don't read from them when you

          19             testify.     Refresh your recollection if you need to and let

          20             us know when you are done.

          21                         THE WITNESS:     I'm ready, Your Honor.

          22                         THE COURT:     Okay.

          23         Q       Approximately 1:15 what, if anything happened?

          24         A       Approximately 1:15 we received a radio call for an




•
          25    assault in progress, a person being stabbed.



                                                    NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 6 of 57 PageID #: 165

                                MR. MOTTOLA - DIRECT - P.O. C. LOUARD          Page 6




•          1

           2

           3
                     Q

                     A

                     Q
                           Did you get a description of the suspect?

                           Yes.    Description was read over the radio.

                           What was that description?

           4         A     Male black, wearing a khaki shirt, blue jeans, a blue

           5   pants and a red and white sneakers and a hat.         A bucket hat,

           6    specifically.

           7         Q     Now, did you get a location for this incident?

           8         A     Yes.

           9         Q     And what was the location the alleged stabbing?

          10         A     Court Street and Livingston Street.

          11         Q     And that is here in Brooklyn?

          12         A     In Brooklyn, Yes.



•         13

          14

          15
                     Q



                     A
                           Did you get a description of the person who is

                allegedly stabbed?

                           Yes.    A description I remember was possibly male

          16    Hispanic wearing a green shirt.

          17         Q     When you received this radio call for the stabbing, do

          18    you recall what location you were at?

          19         A     Um --

          20         Q     Where were you?

          21         A     I was in the vicinity of Cadmen Plaza West in Brooklyn

          22    Heights.

          23         Q     And what did you do once you received this radio call?

          24         A     I responded to the location that was given.




•
          25         Q     Where did you first respond to?



                                               NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 7 of 57 PageID #: 166

                                 MR. MOTTOLA - DIRECT - P.O. C. LOUARD           Page 7




•          1

           2

           3
                     A     I first was near the corner of Court Street and

               Livingston Street.

                     Q     And when you arrived at that location, did you see

           4   anyone fitting either description?

           5         A     No.

           6         Q     So what did you do at that time?

           7         A     Well, we looked around, myself and my partner, and

           8   samaritans or civilians on the street pointed us in the direction

           9   of Atlantic Avenue.

          10         Q     What happened after they pointed you towards Atlantic

          11   Avenue?

          12         A     We continued in the patrol car south on Court Street



•         13

          14

          15
                towards Atlantic.

                     Q

                     A
                           And so take us through your?

                           Well, the next event was as we were going towards

          16   Atlantic, other passersby on Schermerhorn Street pointed us in

          17    the direction of west on Schermerhorn Street from Court Street.

          18    So we continued in that direction to Clinton Street.           There were

          19   other passersby who pointed us in the direction of southbound on

          20    Clinton Street.      So we went         would you like me to continue.

          21         Q     Yes?

          22         A     So we went the wrong way up Clinton Street and we

          23    continued across Atlantic Avenue to Amity Street.

          24         Q     I will just stop you there for one second.




•
          25                You were going southbound.          You ultimately get to



                                                  NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 8 of 57 PageID #: 167

                                   MR. MOTTOLA - DIRECT - P.O. C. LOUARD        Page 8




•          1

           2

           3
                Clinton Street?

                     A

                     Q
                             Yes.

                             And you were going -- it's a one way street, correct.

           4         A       Yes.    One way going north.

           5         Q       So now you are going southbound on Clinton against

           6    traffic?

           7         A       Yes.

           8         Q       So up until this point, had you seen anyone that fit

           9    the description either of the victim or the person who allegedly

          10    did the stabbing?

          11         A       No.

          12         Q       So what happened after that?




•                    A       Well, once in the vicinity of Clinton and Amity Street,
          13

          14    other passersby pointed to us in the direction toward, back

          15    towards Court Street which would be east.          And we continued up

          16    Amity Street towards Court Street.          And we continued on to Dean

          17    Street which follows the same direction as Court Street.          I mean

          18    Amity Street.       But it staggers a little bit.     And then when we

          19    got to Dean Street near the corner of Boerum Place, I saw the

          20    victim fitting the description.

          21         Q       And when you saw the victim, what condition was this

          22    person in?

          23         A       Well, he was laboring.     He was walking.    He appeared to

          24    have multiple stab wounds.




•
          25         Q       Was he bleeding?



                                                 NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 9 of 57 PageID #: 168

                                  MR. MOTTOLA - DIRECT - P.O. C. LOUARD          Page 9




•          1

           2

           3
                     A       He was bleeding profusely.

                                    MS. BURKE:

                                    THE COURT:
                                                  Objection to the leading.

                                                  Sustained.    Try not to do that.

           4         Q       Did you notice anything else about this appearance?

           5         A       All right.     I noticed that he was bleeding profusely

           6   and I seen multiple stab wounds on his body.

           7         Q       Where did you see the stab wounds?

           8         A       I seen at least two stab wounds to his head and face.

           9   One to his arm near his elbow.           And two to his torso area which

         10    appeared to be more towards his back.

         11          Q       Did you speak to this person?

         12          A       Yes.



•
         13          Q       And what, if anything, did that person say to you?

         14                         MS. BURKE:    Objection.

         15                         THE COURT:    Overruled.

         16          A       Well, I was telling him to stop.

          17                        MS. BURKE:    Objection.    Nonresponsive.

          18                         THE COURT:   Sustained.

          19         Q       What did that person say to you, if anything?

          20         A       Well, when we stopped him he didn't say anything

          21   immediately.         But he went around the corner to --

          22                        MS. BURKE:    Objection .   Nonresponsive.

          23                         THE COURT:   Overruled.    Let him just give it.     Go

          24             ahead.     Let's hear it.




•
          25         A       He went around the corner to Boerum Place and that is



                                                  NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 10 of 57 PageID #: 169

                                    MR. MOTTOLA - DIRECT - P.O. C. LOUARD              Page 10




•          1

           2

           3
                when he pointed in the direction of Dean -- no Bergen Street and

                then he said he stabbed me.

                      Q          Did you say anything to him to this person?

           4          A          Yes.    I kept telling him to stop.        You know, stop

           5    walking .        To get down.

           6          Q          Did he ultimately stop?

           7          A          He ultimately stopped and he knelt down.

           8          Q          And what was your partner doing at this time?

           9          A          She was coming up behind me to remain with the victim

          10    with EMS.

          11          Q          Did you later learn the name of that person, of the man

          12    that was stabbed?



•         13

          14

          15
                      A

                      Q
                                 Yes.

                                 What was his name?

                                        THE WITNESS:     Can I refer to my notes, Your Honor,

          16              for recollection.

          17                            THE COURT:     Yes.   No problem.    Just use them to

          18              refresh your recollection.          And let us know when you have

          19              done that.

          20                            THE WITNESS:     I didn't need my notes.     I remember

          21              now.

          22          A          His name was Kahlif Mohammad.

          23          Q          So after Mr. Mohammad pointed in the direction you said

          24    of Bergen Street , what, if anything, did you do?




•
          25          A          Well, myself and another officer went to the direction



                                                       NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 11 of 57 PageID #: 170

                                 l\ffi..   MOTTOLA - DIRECT - P.O. C. LOUARD     Page   11




•          1

           2

           3
                of Bergen Street or Boerum.

                down the street.
                                                      And that is when we looked up and

                                           Another passerby pointed us in the direction to

                the south side of Bergen Street and said he's hiding behind the

           4    minivan.

           5                         MS. BUR.KE:    Objection, your honor.

           6                          THE COURT:    Overruled.

           7         Q     When you say another Officer, was that Officer Wooden?

           8         A     No.        It was Officer Isaac.

           9         Q     What was Officer Wooden doing?

          10         A     Officer Wooden remained with the victim.

          11         Q     So after this other bystander pointed you in the

          12    direction behind a van?



•         13

          14

          15
                     A

                     Q

                     A
                           Yes.

                           What did you do?

                           Myself and Officer Isaac went to where she told us, you

          16    know, to go to behind the van and that is when we seen the person

          17    matching the description.

          18         Q     What was that person wearing when you saw them?

          19         A     Khaki shirt, blue jeans, red and white sneakers.

          20         Q     Was it a male or female?

          21         A     Male.

          22         Q     And the race of that person?

          23         A     Black.

          24         Q     Did you know who that person was at that time?          Did you



•
          25    know their name?



                                                    NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 12 of 57 PageID #: 171

                                  MR. MO'ITOLA - DIRECT - P.O. C. LOUARD        Page 12




•           1

            2

            3
                      A

                      Q

                      A
                            No.

                            Did you later learn that person's name?

                            Yes.

           4          Q     What was it?

            5         A     It was --

            6                      THE WITNESS:      Your Honor, may I refer to my notes.

            7                      THE COURT:      Yes, you may.

           8                       THE WITNESS:      I'm ready, Your Honor.

            9                      THE COURT:      Okay.

          10                       THE WITNESS:      I am referring to the folder.

          11                       THE COURT:      Okay.

          12                       THE WITNESS:      That I have my files in.




•         13

          14

          15
                      A

                      Q
                                   THE COURT:      Okay.

                            The name was Lorenzo McGriff.

                            When you first observed Mr. McGriff, what position was

          16    he in?    Was he standing on the ground?

          17          A     No.    He was on the ground, I believe, on his stomach

          18    near the bottom of the minivan .

          19          Q     Did you or the other --

          20                        THE COURT:     Near.

          21                        THE WITNESS:     The bottom.

          22                        THE COURT:     Okay.

          23          Q     Did you or the other officer, did any of you say

          24    anything?




•
          25                       MS. BURKE:      Objection.




                                                   NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 13 of 57 PageID #: 172

                               MR. MOTTOLA - DIRECT - P.O. C. LOUARD           Page 13




•          1

           2

           3
                      Q

                the ground?
                                   THE COURT:   Sustained.

                           Did you say anything to Mr. McGriff when you saw him on



           4          A    Yes, I told him

           5                       MS. BURKE:   Objection.

           6                       THE COURT:   Overruled.

           7          A    All right.     I told him to, you know, stop and show me

           8    your hands .

           9          Q    And what happened after that?

          10          A    Well, Mr. McGriff wasn't cooperating at that moment to

          11    my commands to show me his hands or to give me his hands.         And

          12    then I had to move closer to Mr. McGriff and physically grab his




•
          13    hands to handcuff him.

          14          Q    And did you eventually handcuff the defendant?

          15          A    Yes.

          16          Q     I am going to ask you to look around the courtroom

          17    today.    If you see the defendant the person that you handcuffed

          18    that day in court, please point to him and indicate who he is by

          19    an article of clothing?

          20          A    Okay.     The gentlemen sitting next to the lady and he is

          21    wearing a collared shirt.       Mr. Lorenzo McGriff.   (indicating)

          22                       THE COURT:   Indicating the defendant.    Thank you.

          23          Q    So once you had the defendant in handcuffs, what

          24    happened after that?




•
          25          A    Well, we radioed into other units that we had the




                                                NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 14 of 57 PageID #: 173

                                   MR. MOTTOLA - DIRECT - P.O. C. LOUARD           Page 14




•          1

           2

           3
                perpetrator and to organize a show-up with the victim.

                      Q      Did there come a time where someone that was brought to

                the scene to identify the defendant?

           4          A      Yes.

           5          Q      Do you know the name of that person?

           6          A       I believe I have it in my notes.         I don't recall the

           7    name just off the top of my head.

           8          Q      Do you recall if it was a male or a female?

           9          A       Female.

          10          Q      And what happened when that female was brought to the

          11    scene?

          12          A       She had positively identified Mr. McGriff as being the




•
          13    person that stabbed Mr. Kahlif Mohammad.

          14          Q       Did you have the opportunity to search the defendant?

          15          A       Yes.

          16          Q       Did you ever recover a knife of any kind?

          17          A      No.

          18          Q       Officer, I am going to show you an eight and a half by

          19    eleven photograph.

          20                         MR. MOTTOLA:     I ask that that be deemed marked

          21              People's 1 for identification.

          22                         COURT OFFICER:       So marked.

          23                         (Whereupon, People's 1, was marked for

          24                   identification)




•
          25          Q       So Officer looking at that photograph, did you take



                                                    NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 15 of 57 PageID #: 174

                                    MR. MOTTOLA - DIRECT - P.O. C. LOUARD           Page 15




•          1

           2

           3
                that photo?

                      A

                      Q
                              Yes, I did.

                              Where did you take that photo?

           4          A       Inside the holding cell at the 84th Precinct.

           5          Q       Was that the same day that you placed the defendant

           6    under arrest?

           7          A       Yes.

           8          Q       Does that photograph fairly and accurately depict what

           9    he was wearing when you observed him on Bergen Street on

          10    August 11, 2015?

          11          A       Yes.

          12                         MR. MOTTOLA:     Your honor, I will ask that Peoples'




•
          13              1 for identification be entered and received as People's 1

          14              in evidence.

          15                         MS. BURKE:     Objection, Judge.     Relevance of the

          16              picture.

          17                         MR. MOTTOLA:     Probable cause.     It matches the

          18              exact description of the person who did the stabbing.

          19                         MS. BURKE:     The picture was taken after the

          20              arrest.

          21                         THE COURT:     Overruled.

          22                          (Whereupon, People's 1, was moved into evidence).

          23                         MR. MOTTOLA:     I have no further questions,

          24              Officer.




•
          25                         MS. BURKE:     May I, Your Honor .



                                                    NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 16 of 57 PageID #: 175

                                     MS. BURKE - CROSS - P . O. C. LOUARD        Page 16




•           1

            2

            3
                                     THE COURT:   Yes.   Just give me one second.

                               (Whereupon, there was a brief pause in the

                          proceedings)

            4                        THE COURT:   Go ahead.    Thank you.

            5   CROSS-EXAMINATION

            6   BY MS . BURKE: :

            7         Q       Officer Louard, right?

            8         A       Yes.

            9         Q       You said that you saw Mr. Mohammad walking down on Dean

          10    Street, correct?

          11          A       Mr. Mohammad, Yes.

          12          Q       You said he was bleeding profusely?



•                             Yes.
          13          A

          14          Q       You say you stopped and counted the stab wounds on him?

          15          A       Yes.

          16          Q       How long did you stay with him?

          17          A       Approximately one to two minutes, the most.

          18          Q       Did you render aid?

          19          A       Yes, we had EMS with us.

          20          Q       How close were you to him?

          21          A       I was right next to him.

          22          Q       And he is bleeding but you didn't render aid?

          23          A       No, I didn't need to render aid.

          24                         MS. BURKE:   Move to strike.




•
          25                         THE COURT:   Sustained.    But your testimony was



                                                  NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 17 of 57 PageID #: 176

                                      MS. BURKE - CROSS - P.O. C. LOUARD                    Page 17




•          1

           2

           3
                          that EMS was with you .



                       next to me.
                                      THE WITNESS:    They were with us.           Physically right



           4          Q       You said that you had given him some commands to stop,

           5    correct?

           6          A       Yes.

           7          Q       But he continued to walk?

           8          A       Yes.

           9          Q       Approximately how far did he walk?

          10          A       Approximately, one quarter of a city block .

          11          Q       So you must have told him to stop several times?

          12          A       Yes.



•         13

          14

          15
                      Q

                      A

                      Q
                              And he ignored you and continued to walk?

                              Yes.

                              Even though he was bleeding profusely?

          16          A       Yes .

          17          Q       You say that you eventually had a conversation with

          18    him, correct, with Mr. Mohammad.

          19          A       Can you explain what you mean by conversation.

          20          Q       Like we are having.          You talk.   I   talk.       Conversation .

          21          A       I   wouldn't say it was a conversation.              I   gave him

          22    orders to stop.         He made an utterance and that was the extent of

          23    it.

          24          Q       On direct examination you said I spoke to the victim.




•
          25    He responded.         That is not what happened?



                                                     NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 18 of 57 PageID #: 177

                                  MS. BURKE - CROSS - P.O. C. LOUARD           Page 18




•          2

           3
            1         A     I gave him commands to stop several times and he made

                an utterance which I said earlier, he then he pointed in the

                direction of Bergen Street and said he stabbed me.         That was the

           4    extent of our conversation.

           5          Q     So on direct examination when you said you spoke to him

           6    and he wasn't immediately responsive, is that true or not true?

           7          A     Immediately, yes, he wasn't responsive, right.

           8          Q    So eventually he responded to you?

           9          A    Yes.

          10          Q    But you kept telling him to stop?

          11          A    Yes.

          12          Q    Was he saying things as you were telling him to stop?



•
          13          A    Not until he made the utterance.

          14          Q     So it is your testimony he was saying nothing when he

          15    was walking this quarter block as you told him to stop?

          16          A    Not until he actually stopped, no.

          17          Q    And you told him to get on the ground, right?

          18          A    Yes.

          19          Q    He got on the ground?

          20          A     Eventually he did.

          21          Q     So he gave you some resistance?

          22          A    Well, he ref used my commands.     He didn't give me any

          23    physical resistance.

          24          Q     Did there come a time when you put him on the hood of




•
          25    the police car?



                                               NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 19 of 57 PageID #: 178

                                    MS. BURKE - CROSS - P.O. C. LOUARD         Page 19




•           1

            2

            3
                      A

                      Q

                about now?
                             Who are you ref erring to?

                             Mr. Mohammad.    That is the only person we are talking



           4          A      I don't recall doing that, no.

           5          Q      And you said he directed you down further down Dean

           6    Street, correct?

            7         A      No.    He directed us further down Boerum Place towards

           8    Bergen street.

            9         Q      And you came across another civilian who pointed

          10    further down Bergen Street, correct?

          11          A      We came across a civilian on Bergen Street near the

          12    corner or Boerum Place and pointed to the opposite side of Bergen




•
          13    Street.

          14          Q      So on Bergen street?

          15          A      Yes.

          16          Q      And the first time that you saw Mr. McGriff he was

          17    behind a van, correct?

          18          A      Yes.

          19          Q      You said the first time that you observed him, he was

          20    already on the ground on his stomach?

          21          A      Yes.

          22          Q      Had you not told him to get on the ground?

          23          A      I don't recall if I told him to get on the ground.

          24          Q      So you demanded that Mr. Mohammad get on the ground?




•
          25          A      Yes.




                                                NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 20 of 57 PageID #: 179

                                   MS. BURKE - CROSS - P.O. C. LOUARD          Page 20




•          1

           2

           3
                      Q     But you didn't demand Mr. McGriff get on the ground; is

                that your testimony?

                      A     Yes.

           4          Q     Mr. McGriff, in your mind, was the perpetrator, correct

           5    at that time?

           6          A     At the time I observed Mr. McGriff, yes, he matched the

           7    description of the perpetrator.       So I determined him to be.

           8          Q     And this is the perpetrator who you had heard that hurt

           9    Mr. Mohammad?

          10          A     Yes.

          11          Q     But you didn't demand that he get on the ground?

          12          A     Because he was already down, ma'am.




•
          13          Q     You said that he wasn't cooperating?

          14          A     Yes.

          15          Q     You said show me your hands, is that what you said?

          16          A     Give me your hands.

          17          Q     You said give me your hands.      You didn't say show me

          18    your hands?

          19          A     Give me your hands.      If I said show me your hands, I

          20    may have.     But I know I said give me your hands.

          21          Q     You may have said both?

          22          A     I may have.

          23          Q     You said he wasn't cooperating because he didn't give

          24    you his hands?




•
          25          A     Yes.



                                               NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 21 of 57 PageID #: 180

                                  MS. BURKE - CROSS - P.O. C. LOUARD           Page 21




•          1          Q     Was he flailing his arms?

           2          A     I don't believe him to be flailing his arms.

           3          Q     When he was laying on the ground, was he moving about?

           4          A     I don't believe he was moving much, no.

           5          Q     When he was on the ground, did he try to push you away

           6    from him?

           7          A     No, he didn't try to push me, no.

           8          Q     And you said you cuffed him.     How long did it take you

           9    to cuff him?

          10          A     How long?   I don't recall how long it would take to

          11    handcuff him.

          12          Q     And you're the one that put the cuffs on him?




•
          13          A     Yes, with the assistance of another officer.

          14          Q     Was Mr. McGriff saying anything to you?

          15          A     I don't recall him making any statements at that time.

          16          Q     So he's not flailing, he is not moving, he is not

          17    fidgeting and he is not talking at the time?

          18          A     At the time when I first observed him, he was resisting

          19    giving me his hands when I went to attempt to handcuff him.

          20          Q     How many times did you ask him to give you his hands?

          21          A     I don't recall how many times.

          22          Q     Did Mr. Mohammad come and ID Mr. McGriff?

          23          A     No.

          24          Q     The young lady that did come to ID him, did you have a




•
          25    conversation with her?



                                              NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 22 of 57 PageID #: 181

                                   MS. BURKE - CROSS - P.O. C. LOUARD          Page 22




•           1

            2

            3
                      A

                      Q

                      A
                            Not at that moment, no.

                            So how did you know that she ID'd him?

                            Because I seen her point him out at the scene.

           4          Q     You saw her point to him?

            5         A     Yes.

           6          Q     That is it.    You didn't hear her say that is him?

            7         A     I wasn't within ear shot of her at that moment.         I

           8    spoke to her later.       But officers that did the showup confirm

            9   that he was the perpetrator.

          10          Q     So you don't know that she ID'd him.       You were told

          11    that she ID'd him; is that correct?

          12          A     Yes, I was told.     That is how I know.




•
          13          Q     So you don't know.     You were told later?

          14          A     Being the officer that had custody of the alleged

          15    perpetrator, I can't be the person who brings the victim to the

          16    showup also.

          17          Q     So you didn't bring the victim?

          18          A    No, I did not.

          19          Q    And you are calling her a victim.       Why?

          20          A    Not the victim.     The witness.    I didn't bring the

          21    witness to do the show up because I was holding Mr. McGriff.

          22          Q     You said you later had a conversation with her?

          23          A     Yes.

          24          Q    Was it at the scene or at the precinct?




•
          25          A     I don't recall when I first spoke to her.       I might have



                                               NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 23 of 57 PageID #: 182

                               MR. MOTTOLA - REDIRECT - P.O. C. LOUARD          Page 23




•          1

           2

           3
                spoke to her at the scene.

                at the precinct.

                      Q
                                                  But I definitely spoke to her later

                                        I don't recall if I spoke to her at the scene.

                             You spoke to this woman at the precinct?

           4          A      Yes.

           5          Q      Was this before or after you took the photo?

           6          A      Before.

           7          Q      You said you searched Mr. McGriff but did not recover a

           8    knife, right?

           9          A      Correct.

          10          Q      The person that was closest to you on Bergen Street,

          11    the last person that pointed in the direction of Mr. McGriff, did

          12    that person come and ID him?



•         13

          14

          15
                      A

                      Q

                      A
                             No.

                             Do you know who that person is?

                             No, I don't.

          16                        MS. BURKE:   Nothing further, Your Honor.

          17    REDIRECT EXAMINATION

          18    BY MR. MOTTOLA::

          19          Q      I just want to go back to the woman who was brought

          20    back to the scene to identify the defendant?

          21                  You testified that at some point she pointed to the

          22    defendant.

          23          A      Yes.

          24          Q      Did anyone else on the scene, did any other officer say




•
          25    anything to you after that happened?



                                                 NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 24 of 57 PageID #: 183

                                MR. MOTTOLA - REDIRECT - P.O. C. LOUARD             Page 24




•           1

            2

            3
                      Q

                defendant?
                                     THE COURT:     Sorry.   Did anyone say anything?

                              Anything to you after the woman pointed to the



            4         A       Yes.

            5                        MS. BURKE:     Which woman, Your Honor.

            6                        THE COURT:     The eyewitness who made the ID.

            7                        MS. BURKE:     I am sorry.   According to his --

            8                        THE COURT:     You were busy talking.     He asked a

            9             question about the person who made the ID at the scene.

          10                         MR. MOTTOLA:     I will reask the question.

          11          Q       Officer you indicated a woman was brought to the scene

          12    and pointed to the defendant, correct?



•
          13          A       Correct.

          14          Q       After that woman pointed to the defendant, did anyone

          15    else say anything to you on the scene, any other officers?

          16          A       Yes.

          17          Q       What was said to you?

          18          A       Officer --

          19                         MS. BURKE:     Objection.

          20                         THE COURT:     Overruled.

          21          A       The Officer that did the showup said that that is a

          22    positive.

          23          Q       And do you know who that Officer is?

          24                         MS. BURKE:     I'm sorry.    What did the Officer say.




•
          25          A       Positive.    Positive ID.



                                                    NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 25 of 57 PageID #: 184

                                     MS. BURKE - RECROSS - P.O. C. LOUARD          Page 25




•          1

           2

           3
                       Q

                       A

                       Q
                               Who was that Officer?       Do you know that officer's name?

                               I believe it was Lieutenant Dominguez.

                               It was your testimony that you also had a conversation

           4    with this woman subsequent to her pointing out the defendant,

           5    correct?

           6           A       Yes.

           7           Q       Did she identify the defendant to you?

           8                          MS. BURKE:     Objection.

           9                          THE COURT:     Sustained.

          10           Q       Did she say anything to you?

          11                          MS. BURKE:     Objection.

          12                          THE COURT:     Overruled.



•         13

          14

          15
                       A       Yes.    She stated that the person that she identified

                was the person that she seen stab the victim, Yes.

                                      MR. MOTTOLA:     Thank you, Officer.   I have no

          16               further questions.

          17    RECROSS-EXAMINATION

          18    BY MS. BURKE ; :

          19           Q       The woman that you just spoke about that said that Mr.

          20    McGrif f was the person she identified, when did she say this to

          21    you?

          22           A       I don't recall exactly when but it was that same day I

          23    don't recall exactly what time it was.

          24                          THE COURT:     Was it at the precinct or in the




•
          25               street?



                                                     NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 26 of 57 PageID #: 185

                               MS. BURKE - RECROSS - P.O. C. LOUARD               Page 26




•          1

           2

           3
                                   THE WITNESS:

                                   THE COURT:

                                   THE WITNESS:
                                                    It was at the precinct, right?

                                                  It's not right.

                                                    Okay.
                                                                      It's a question.

                                                              Yes, I was at the precinct,

           4           Your Honor .    Not on the street, no.

           5          Q    This was after you had arrested Mr. McGriff, correct.

           6          A    Yes .

           7          Q    And you said Lieutenant Dominguez was the officer that

           8    did the showup?

           9          A    Yes.     It was several officers but I remember a

          10    lieutenant Dominguez.

          11          Q    And you said Lieutenant Dominguez says specifically to

          12    you positive ID?




•
          13          A     Positive ID.

          14          Q    That's what he said to you?

          15          A    That is what he said.

          16                       MS. BURKE:     Nothing further.

          17                       THE COURT:     I have just a question.

          18                At the precinct when you had a conversation with the

          19           eyewitness, the woman who made the identification, was that

          20           after you took a photograph of Mr. McGriff?

          21                       THE WITNESS:     Before.

          22                       THE COURT:     Did you show her the photograph of Mr.

          23           McGriff at any point.

          24                       THE WITNESS:     The photograph that you marked




•
          25           People's 1?     No, I don't believe I did show her this



                                                  NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 27 of 57 PageID #: 186

                                                 - PROCEEDINGS -                       Page 27




•          1

           2

           3
                          photograph.



                          McGrif f?
                                        THE COURT:     Did you show her any photograph of Mr.



           4                            THE WITNESS:     No, I don't recall that I did, no.

           5                            MR. MOTTOLA:     Judge, can I ask a question?

           6                            THE COURT:     Yes, both of you can ask questions.

           7    RE-REDIRECT EXAMINATION

           8    BY MR.     MOTTOLA: :

           9          Q       We keep referring to her as this woman.             Do you have

          10    anything in your paperwork that you can reflect the person that

          11    identified the defendant?

          12          A       I   do.




•
          13                            THE WITNESS:     May the court allow me to refer to

          14              my memo book or my notes?

          15                            THE COURT:     Yes.

          16                            THE WITNESS:     Thank you.

          17                      (Whereupon, witness complies)

          18                            THE WITNESS:     Yes, Your Honor.   Referring to

          19              handwritten paper that I used to write notes on.

          20                            MS. BURKE:     May I?

          21                            THE COURT:     Do you have those?

          22                            MR. MOTTOLA:     You should have those.     I can show

          23              it to counsel.

          24                                    (handing)




•
          25                            MR. MOTTOLA:     Subject to redaction, Your Honor.



                                                       NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 28 of 57 PageID #: 187

                                            - PROCEEDINGS -                     Page 28




•          1

           2

           3
                       Honor.
                                 MS. BURKE:     First time I have seen that, Your

                                I don't recall it being part of the package, just

                       for the record.

           4                     THE COURT:     May I see that.

           5                     THE WITNESS:       Yes, your honor.

           6                               (handing)

           7                     THE COURT:     Approach.

           8                     (At which time, there was an off-the-record
           9                 discussion held)
          10                     THE COURT:     Let's do this portion on the record

          11           and we can have the witness step out and do the argument or

          12           what we need to do.




•
          13                Officer Louard, you were referring to a piece of paper

          14           that we have now given back to you that has some names,

          15           phone numbers, Etc, some notations about the case, correct?

          16                     THE WITNESS:       Yes, Your Honor.

          17                     THE COURT:     When did you prepare that?

          18                     THE WITNESS:       I don't recall whether I wrote this

          19           either the day of or the day after.        I don't recall exactly
          20           when I wrote that.

          21                     THE COURT:     I   am going to have you step down.

          22           Wait outside, please.        Please don't discuss your testimony

          23           with anyone.    I will call you right back.

          24                 (Whereupon, the witness was excused)




•
          25                     THE COURT:     Why don't you approach first.



                                                NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 29 of 57 PageID #: 188

                                            - PROCEEDINGS -                    Page 29




•          1

           2

           3
                                 (At which time, there was an off-the-record
                             discussion held)
                                 THE COURT:     All right.    Just for the record,

           4           Mr. Mottola, you took the original of that copy of that

           5           original and redacted certain information before it was

           6           given to defense counsel.        If you can just put on record

           7           what you redacted.

           8                     MR. MOTTOLA:     Yes, your honor.    So there was a

           9           page that the Officer took out that was, according to him,

          10           it was created the day of or the day after with contact

          11           information and some notes.        I blacked out only the phone

          12           numbers, dates of birth and addresses of the witnesses.



•         13

          14

          15
                       Nothing else.    And I provided that copy to counsel.

                                 MS. BURKE:     Okay.   Judge, just for the record,

                       this is the first time I am receiving this police

          16           paperwork.   Even though it had written notes by the officer

          17           and he testified that they were made at or near the time of

          18           the arrest and it contains information about the incident

          19           along with some other names and times, I am just given this

          20           piece of paper and I haven't been given an opportunity to

          21           explore it or its significance to my client.        I know that

          22           there are other police personnel names on here.        There are

          23           a couple of other what appears to be civilians names on

          24           there.   I hadn't had an opportunity to do any type of




•
          25           investigation as to the people that are mentioned in this



                                                NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 30 of 57 PageID #: 189

                                            - PROCEEDINGS -                    Page 30




•          1

           2

           3
                       paperwork.     And I don't know what affect it would have on

                       my questioning of the Officer here at this particular

                       hearing, but it may affect what questions I may have at

           4           trial based on any investigation that I would do.        And I

           5           would just say that it is late service of these discovery

           6           documents.     And I would need an opportunity to explore it.

           7                     THE COURT:    Okay.

           8                     MS. BURKE:    May I just add that when the Court

           9           received this file yesterday as the trial ready file, one

          10           of the things of significance that you did state to me and

          11           the Assistant District Attorney is that there had been a

          12           six month -- sorry.     A three-month gap between this Court



•                      appearance and the last Court appearance in June which
          13

          14           should have given us plenty of time to prepare our case for

          15           trial.   That is true if I had had all of the information.

          16           I don't know what significance that new information holds.

          17           It may not hold any but it maybe the linchpin to this

          18           entire case.     I don't know that, Your Honor.     But given

          19           that it was just given to me today on the eve of trial is

          20           just unfair to my client.

          21                     THE COURT:    Well, I mean, certainly, you have an

          22           opportunity to ask the Officer about anything that is

          23           written down on there.        If you need to reopen the hearing

          24           based on further investigation, I will consider that




•
          25           certainly.     But we weren't planning to pick until tomorrow



                                               NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 31 of 57 PageID #: 190

                                           - PROCEEDINGS -                        Page 31




•          1

           2

           3
                       at a minimum.    You can compare what is on that with the

                       discovery that you had, the DDSs.        And if there is

                       anything, if either of those names at the top do not appear

           4           in any of your discovery, then certainly you will be

           5           entitled to an opportunity to look into it further.           But if

           6           you have all of that in some other form, I am certainly

           7           willing to give you an opportunity, you know, later today

           8           to take a look at it at least if you ultimately then

           9           determine that there is someone that is mentioned or

          10           something about it that you had no idea about that that

          11           isn't in any of the other discovery, I will grant you the

          12           adjournment.




•
          13                     MS. BURKE:     I can tell the Court that there is a

          14           name, two names, that I don't recognize as part of this

          15           discovery.

          16                     THE COURT:     Come on up.

          17                     (At which time, there was an off-the-record
          18                discussion held)
          19                     THE COURT:     Just put your name on the record,

          20           counsel before we start.

          21                     MR. WITTWER:     Brooklyn Defender Services by Ben

          22           Wittwer W-I-T-T-W-E-R.

          23                     THE COURT:     Good morning.

          24                     MR. WITTWER:     Good morning, Your Honor.




•
          25                     THE COURT:     And you are going to be second seating



                                                NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 32 of 57 PageID #: 191

                                           - PROCEEDINGS -                      Page 32




•                      Ms. Burke?
           1

           2                     MR. WITTWER:     That is right.

           3                     THE COURT:     We had a discussion at the bench.       I

           4           understand, Ms. Burke, that one of the names that remains

           5           on that sheet is .in fact a name that you are not familiar

           6           with and that was not in the other paperwork, correct.

           7                     MS. BURKE:     That's correct, Your Honor.

           8                     THE COURT:     Mr. Mottola, I think your

           9           representation was that this was an individual on Court

          10           Street at the time.

          11                     MR. MOTTOLA:     Yes, your honor.     It was a young

          12           woman working for some kind of a company and her job was to




•
          13           hand out -- she was handing out informational fliers on the

          14           corner.

          15                     THE COURT:     She did not testify.

          16                     MR. MOTTOLA:     No, she did not testify.     I have had

          17           one conversation with her, which was approximately a year

          18           ago and she was not a witness to anything .       She was one of

          19           many people on Court Street that saw a commotion.        Did not

          20           identify anybody.      Was not able to articulate anything

          21           substantive in this case.      Could not identify the defendant

          22           or anyone involved.

          23                     THE COURT:     What I will do is ask you to turn over

          24           to defense counsel contact phone number.        If it still




•
          25           works, it works hopefully.      Whatever number you reach this



                                                NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 33 of 57 PageID #: 192

                                           - PROCEEDINGS -                        Page 33




•          1

           2

           3
                       individual at so that counsel can do her own investigation.

                                  MR. MOTTOLA:

                                  THE COURT:
                                                   I will turn that over today.

                                                 Okay.     Thank you.   And further I

           4           understand that the information in the middle of the

           5           document that references a Sergeant Huang, H-U-A-N-G, is

           6           the officer who is the who you referred to as the one under

           7           time and the Sergeant who approved the arrest.

           8                      MR. MOTTOLA:     That is my understanding, yes.

           9                      THE COURT:     So counsel you have an opportunity to

          10           ask the witness about it .         And then, again, if there is

          11           further investigation on your part that leads to other

          12           questions on that issue, I will reopen the hearing if you




•
          13           need to.

          14                      MS. BURKE:     Thank you, your honor.

          15                      THE COURT:     We can recall the witness, please.

          16           Thank you.

          17                      COURT OFFICER:       Witness entering.

          18                      (Whereupon, the witness is entering the courtroom)

          19                      THE COURT:     Have a seat, Officer.

          20                      THE CLERK:     Officer, you are reminded that you are

          21           still under oath.

          22                      THE WITNESS:     Yes.

          23                      THE CLERK:     Thank you.

          24




•
          25    REDIRECT EXAMINATION



                                                 NVF
Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 34 of 57 PageID #: 193

                                    - PROCEEDINGS -                    Page 34


 1    BY MR. MOTTOLA: :

 2         Q       Officer, before you were asked to step outside, I had

 3    asked you if you could name the woman that made the

 4    identification of the defendant.          What was her name?

 5         A       Yes.     Kadesha Guy.

 6                        MR. MOTTOLA:     Thank you, Officer.   I have no

 7             further questions,.

 8    RE-RECROSS EXAMINATION

 9    BY MS. BURKE::

10         Q       Officer, who is Sergeant Huang, H-U-A-N-G?

11         A       He's a sergeant at the 84th Precinct.

12         Q       And what relationship does he have with this case?

13         A       He was the patrol supervisor on the day of question.

14    He was at the scene.

15         Q       And when did he come up on the scene?

16         A       I don't know what time he arrived at the scene.

17         Q       Did you have a conversation with him about this case?

18         A       At some point, yes.

19         Q       At the scene or at the precinct?

20         A       I spoke to him at the scene, Yes, and at the precinct.

21         Q       And the handwritten memo that you previously looked at,

22    you put by Sergeant, is that Huang?

23         A       Huang.     Yes, he was present during the identification

24    procedure also.

25         Q       So the ID wasn't made to you, correct?



                                         NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 35 of 57 PageID #: 194

                                              - PROCEEDINGS -                         Page 35




•          1

           2

           3
                         question.

                         so.
                                     MR. MOTTOLA:     Objection as to the form of the

                                       I am not sure he testified he saw the point out,



           4                         THE COURT:     It is clear to me.     Overruled.   You

           5             can answer that.

           6         A         Can you ask that question again.

           7         Q         The identification wasn't made to you directly, correct

           8   by Ms. Guy?

           9         A         Meaning did she tell me directly?         No, she would have

          10   told the Officer who did the show up.

          11         Q         Not who she would have told.        Did she tell you

         12    directly?




•         13

          14

         15
                     A

                     Q
                               No, she didn't tell me at that time, no.

                               And you testified that at the precinct she told you

               about the identification prior to you making the photograph?

         16          A         Making that particular photograph, yes.

          17                         MS. BURKE:     Nothing further.

          18                         THE COURT:     Okay.

          19                         MR. MOTTOLA:     I have no further questions.

          20                         THE COURT:     Thank you, very much, Officer.      Thank

          21             you, very much.     You may step down.        This time you can take

          22             your stuff.

          23                    (Whereupon, the witness was excused) .

          24                         THE COURT:     Mr. Mottola?




•
          25                         MR. MOTTOLA:     I have no further witnesses, Your



                                                    NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 36 of 57 PageID #: 195

                                           - PROCEEDINGS -                     Page 36




•          1

           2

           3
                      Honor.    If the Court is inclined for me - - the issue is

                      that my understanding of the way identification was done is

                      that the officer is able to articulate enough to satisfy

           4          the Wade portion of this hearing.         If the Court is not

           5          incline to rule that way, Lieutenant Dominguez is on

           6          vacation, which is part of the scheduling issues.         If he is

           7          required to testify, he is not back until the earliest is

           8          Monday.    So I would rest otherwise, but I am seeking

           9          direction from the court.

          10                     THE COURT:    Mr. Mottola, it doesn't work that way .

          11          Last time I checked you have the burden.         If you think you

          12          have enough, you rest.         If you think you might not have



•         13

          14

          15
                      enough, I can't tell you in advance and give you

                      essentially an advisory opinion as to whether or not you

                      have enough.

          16                    MR. MOTTOLA:     I was meaning more towards

          17          scheduling regarding if we adjourned until Monday.

          18                     THE COURT:    Come on up.

          19                     (At which time, there was an off-the-record
          20                discussion held)
          21                     THE COURT:    Thank you again for your patience.        We

          22          had another discussion at the bench.         As I said, I am

          23          not -- I don't think it is appropriate and I am not in a

          24          position to tell the People what they should or should not




•
          25          do.   But certainly, I would want to give the People an



                                               NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 37 of 57 PageID #: 196

                                           - PROCEEDINGS -                       Page 37




•          1

           2

           3
                       opportunity if you want to speak to your Appeal Bureau and

                       decide if you have enough and you will rest on Monday.

                       also want to give defense counsel an opportunity to
                                                                                        I



           4           investigate the information that was disclosed to her

           5           today.    So I will put the hearing over until Monday.

           6                In addition, whether you decide to call another

           7           witness or not, I will ask you to have Officer Louard on

           8          phone alert in case defense counsel needs an additional

           9           opportunity to ask him further questions, I want him

          10           available.

          11                     MR. MOTTOLA:     Yes, your honor.

          12                     THE COURT:     It would be helpful, Ms. Burke, if you



•                      can, if you decided to or the end of the week that you will
          13

          14           need him, if you can let Mr. Mottola know, it would be even

          15           easier.

          16                     MS. BURKE:     I will, Your Honor.

          17                     MR. MOTTOLA:     Just so the record is clear.     I will

          18           be providing counsel with the information that the Court

          19           directed me to turn over, the number.         And I will get it to

          20           you over lunch.

          21                     MS. BURKE:     9/26.   What time, your honor.

          22                     THE COURT:     10:00 a.m.

          23                     THE CLERK:     Hearing continued until Monday.

          24                Thank you.




•
          25                     THE COURT:     There is a request for minutes.



                                                NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 38 of 57 PageID #: 197

                                               - PROCEEDINGS -                   Page 38




•          1

           2

           3
                                      MS. BURKE:

                       minutes overnight.

                       days.     We are paying.
                                                   Yes.   We are making a request for the

                                                   I guess as soon as possible or two



           4                          THE COURT:   Bail is continued.   We will see you

           5           10:00 a.m. Monday morning for the continued hearing.

           6                   Thank you, very much.

           7                   (Whereupon, the case was adjourned to Monday,

           8           September 26, 2016 at 10:00 a.m.)

           9                      *                                *       *
          10             IT IS HEREBY CERTIFIED THAT THE FOREGOING IS A TRUE
          11         AND ACCURATE TRANSCRIPT OF THE PROCEEDINGS.
          12




•
          13
                NADONNA V. FERGUSON
          14    Official Court Reporter
          15
                          (not certified without original signature)
          16

          17

          18

          19

          20

          21

          22

          23

          24




•
          25




                                                   NVF
--   --------·-----------------------------------~




       Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 39 of 57 PageID #: 198

                                                                                    Page 39




•             1

              2

              3
                   SUPREME COURT OF THE STATE OF NEW YORK
                   COUNTY OF KINGS: CRIMINAL TERM : PART 33
                   --------------------------------------------------x
                   THE PEOPLE OF THE STATE OF NEW YORK

                                      - against -                       : IND.#
              4                                                         : 6248/15
                   LORENZO MCGRIFF                                      :CONT'D
              5                                                         :HEARING
                                                 Defendant
              6    ------- - -------------------------------------------x
              7                                           Kings supreme court
                                                          320 Jay Street
              8                                           Brooklyn, New York 11201
              9

             10                                           September 26, 2016
             11    B E F 0 R E
                                   HONORABLE MIRIAM CYRULNIK
             12                                         Justice



•            13

             14

             15
                   A P P E A RA NC E S :

                              FOR THE PEOPLE:

             16

             17                    OFFICE OF KENNETH THOMPSON, ESQ.
                                   Kings county District Attorney
             18                         BY:   LAWRENCE MOTTOLA, ESQ.
                                              Assistant District Attorney
             19

             20               FOR THE DEFENDANT:

             21                    BROOKLYN DEFENDER SERVICES, ESQ.
                                   BY: JAMIE BURKE
             22                    BY: BENJAMIN WITTWER

             23
                                                     NADONNA FERGUSON, RPR
             24                                      OFFICIAL COURT REPORTER




•
             25




                                                 NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 40 of 57 PageID #: 199

                                                                                Page 40
                                            - PROCEEDINGS -



•          1

           2

           3
                                  THE CLERK:     Calling number six on the Part 33

                      calendar, indictment 6248 of 2015, Lorenzo McGriff, the

                      defendant is out on bail.          The case is a continued hearing.

           4                      MS. BURKE:     Jamie Burke, Brooklyn Defender

           5          Services, 177 Livingston Street, Brooklyn, New York, 11201

           6          on behalf of Mr. McGriff.

           7                Good morning.

           8                      THE COURT:     Good morning.

           9                      MR. WITTWER:     Benjamin Wittwer, W-I-T-T-W-E-R,

          10          also on behalf of Mr. McGriff.          Good morning.

          11                      THE COURT:     Good morning.

          12                      MR. MOTTOLA:     For the Off ice of the District



•         13

          14

          15
                      Attorney, Lawrence Mottola.

                            Good morning.

                                  THE COURT:     Good morning.

          16                Mr. McGriff, good morning.         Have a seat.

          17                      THE DEFENDANT:       Good morning.

          18                      THE COURT:     Again, my apologies for keeping

          19          everyone waiting this morning.          I was involved in a meeting

          20          with an organization that just took a lot longer than I

          21          expected.

          22                      MR. MOTTOLA:     Before we continue the hearing, I

          23          did -- since we adjourned last week, I have been in contact

          24          with the officers involved with this case including




•
          25          Lieutenant Domingez, whose name was mentioned by officer



                                                 NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 41 of 57 PageID #: 200

                                                                                  Page 41
                                              - PROCEEDINGS -



•          1

           2

           3
                       Louard during the hearing.

                       was actually Sergeant Huang.
                                                         The Officer who did the showup

                                                           He is working today.

                       reported to the 94th Precinct at 10:30 this morning .
                                                                                   He

                                                                                        I

           4           spoke to him.     He was changing and getting his paperwork

           5           from the case and was suppose to meet me on the

           6           20th floor 15 minutes ago.        So he is in route.   I do not

           7           have a cel l phone number for him, unfortunately.          He is RDO

           8           Saturday and Sunday, so he didn't get the change of tour

           9           appearance .    But he is in route.      And he's the only other

          10           Officer I expect to call from the case.

          11                     THE COURT:      Okay.   You want to approach?

          12                     (At which time, there was an off-the-record



•
          13                discussion held)
          14                     THE COURT:      It is going to be a brief second call.

          15                 (Whereupon, the case was second call)

          16                     MR. MOTTOLA:      Before I call my next witness just

          17           for the record,    I   did turn over.    Sergeant Huang is here.

          18           He brought wi th him his memo book .       There was a report, an

          19           incident report.       He also created that.    This is the first

          20           time I am seeing it.       I did provide it to counsel.      It is

          21           unredacted .

          22                     THE COURT:      Okay.

          23                     MR. MOTTOLA:      So we are prepared to go forward

          24           with his testimony now.




•
          25                The People call Sergeant William Huang.



                                                 NVF
------    -   - --       - -- - - - - - --      - - - --    - -- -- - -- - - - -- -- -

         Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 42 of 57 PageID #: 201

                                                                                             Page 42
                                                           - PROCEEDINGS -



 •                   1

                     2

                     3
                                              THE COURT:

                                              COURT OFFICER:

                                              THE COURT:
                                                             Okay.

                                                                   Ready, Judge.

                                                             Yes, thank you.

                     4                        (whereupon, the witness is entering the courtroom)

                     5                        THE CLERK:     Please raise your right hand, sir.

                     6                        THE WITNESS:      I do.

                     7                        THE CLERK:     Please be seated.     Once you are

                     8              comfortable, I will ask you to please state your name for

                     9              the record and spell your name and give us your shield

                 10                 number and command.

                 11                           THE WITNESS:     Sure.    Sergeant William Huang, from

                 12                 the 84th Precinct, H-U-A-N-G, shield number 1344.




 •
                 13                           THE COURT:     You have to speak up a little bit

                 14                 louder.

                 15                           THE CLERK:     And what precinct was it?

                 16                           THE WITNESS:     From the 84th Precinct.

                 17                           THE CLERK:     Thank you.

                 18                           THE COURT:     Mr. Mottola, whenever you are ready.

                 19                           MR. MOTTOLA:     Thank You .

                 20        DIRECT EXAMINATION
                 21        BY MR. MO'ITOLA: :

                 22             Q       Good morning, Sergeant?

                 23             A       Good morning.

                 24             Q       How long have you been employed by the NYPD?




 •
                 25             A       Ten years.



                                                             NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 43 of 57 PageID #: 202

                                                                                 Page 43
                                              - PROCEEDINGS -



•          1

           2

           3
                     Q

                     A

                     Q
                             And how long have you been at the 94th precinct?

                             Approximately three.

                             So I want to direct your attention to August 11, 2015.

           4   Were you working that day?

           5         A       Yes, I was.

           6         Q       And what was your tour that day?

           7         A       0655, by 1552.

           8                      THE COURT:     Which is 6:55 in the morning.

           9                      THE WITNESS:     6:55 a.m. until 3:52 p.m.

          10                      THE COURT:     Thank you.

          11         Q       So I want to direct your attention to approximately

          12    1:30 in the afternoon on that day.         Where were you at that time?




•         13

          14

          15
                     A       I was in the station house at that time.

                                  MS. BURKE:     Judge, I would just note for the

                         record that Sergeant Huang seems to be reading from a piece

          16             of paper in front of him.

          17                      THE COURT:     Sergeant, if you need to refresh your

          18             recollection with some document, you certainly can do that.

          19             Just let us know and don't read from anything.

          20                      THE WITNESS:     Okay.

          21         Q       And while you were in the station house at that time

          22   what, if anything, happened?

          23         A       It was a call for a male stab at, I believe, 65 Court

          24    Street.




•
          25         Q       And that is in Brooklyn that location?



                                                 NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 44 of 57 PageID #: 203

                                                                               Page 44
                                           - PROCEEDINGS -



•          1

           2

           3
                     A

                     Q

                     A
                           Yes.

                           Once you received that call, what did you do?

                           Me and the lieutenant, we went to respond.

           4         Q     What was the name of the lieutenant?

           5         A     Lieutenant Jurs, J-U-R-S, .

           6         Q     Did you and the lieutenant, did you take a vehicle or

           7    did you go on foot?

           8         A     We went in an unmarked police vehicle.

           9         Q     And who was the driver?

          10         A     Lieutenant Jurs.

          11         Q     Where exactly did you and the lieutenant respond?

          12         A     We responded to Atlantic and Fourth.       There was a



•         13

          14

          15
                witness that was at the location.

                                  THE COURT:

                                  THE WITNESS:
                                                 Atlantic and?

                                                   Fourth Avenue.

          16         Q     And what was the name of that witness?

          17         A     Kadesha Guy.

          18         Q     Did there come a time where Kadesha Guy was in your

          19    police vehicle?

          20         A     Yes.

          21         Q     And what was the purpose of that.

          22         A     To do a show up.

          23         Q     What was the location that you were taking Ms. Guy?

          24         A     We brought her to 24 Bergen Street.




•
          25         Q     And why did you bring her to 24 Bergen Street?



                                                 NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 45 of 57 PageID #: 204

                                                                                Page 45
                                                - PROCEEDINGS -



•          1

           2

           3
                       A

                       Q
                               Because one of sectors had the suspect in custody.

                               And so when you picked up Ms. Guy from Atlantic and

                Fourth when you were on your way to 24 Bergen street, what, if

           4    anything, did you say to her while she was in the vehicle?

           5           A       We asked her if she can identify the suspect in the

           6    to the witness -- to the incident that she witnessed.

           7           Q      And what happened when you arrived at 24 Bergen Street?

           8           A       She identified Mr. Lorenzo McGriff.

           9           Q      And who did she identify him as?

          10           A       The suspect in the stabbing.

          11           Q       Did you say anything else to her while she was in the

          12    car?




•
          13           A       No, no.

          14                        MR. MOTTOLA:     Thank you, Sergeant, I have no

          15               further questions.

          16    CROSS-EXAMINATION

          17    BY MR. WITTWER::

          18           Q       Good morning, Sergeant.

          19           A       Good morning.

          20           Q       You testified that you were initially notified of the

          21    incident at around 1:54 p.m. that the call came in?

          22           A       The call came in around 1:15 p.m.

          23           Q      And the location of the incident, to your

          24    understanding, was 65 Court Street?




•
          25           A       I don't go over there.     I head over to Atlantic Avenue



                                                   NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 46 of 57 PageID #: 205

                                                                                    Page 46
                                           - PROCEEDINGS -



•          1

           2

           3
                and Fourth Avenue.

                     Q     Right.    But the location that you were -- that the

                incident supposedly occurred at, you were in front 64 Court

           4    Street?

           5         A     Yes.

           6         Q     Do you know where abouts on Fourth that is?             Like two

           7    blocks?

           8         A     Not that I can remember right now.

           9         Q     About how far is Atlantic and Fourth Avenue from 65

          10    Court Street?

          11                      MR. MOTTOLA:     Objection.

          12                      THE COURT:     Sustained.




•
          13         Q     When you arrived at Atlantic and Fourth Avenue, that is

          14    where you met Ms. Kadesha Guy?

          15         A     Yes.

          16         Q     Were there any other individuals with her?

          17         A     I can't remember.

          18         Q     Where was she when you saw her?             Was she inside or

          19    outside?

          20         A     I don't remember that part.

          21         Q     Do you remember if she was standing near the vehicle?

          22         A     I believe so, yes.          She was, Yes.

          23         Q     What kind of vehicle was that?

          24                      MR. MOTTOLA:     Objection.




•
          25                      THE COURT:     Sustained.



                                                 NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 47 of 57 PageID #: 206

                                                                               Page 47
                                             - PROCEEDINGS -



•          1

           2

           3
                     Q       Do you remember if there was any damage to her vehicle?

                                    MR. MOTTOLA:

                                    THE COURT:
                                                     Objection.

                                                   Sustained.

           4         Q       And when you met with Ms. Guy, did you get out of your

           5    vehicle to speak to her?

           6         A       Yes, I believe so.

           7         Q       And what was the first thing that you said to her when

           8    you met her at Atlantic and Fourth?

           9         A       I asked her if she was the witness to the incident.

          10         Q       And she said that she was?

          11         A       Yes.

          12         Q       And did she say anything about the incident to you at




•
          13    that time?

          14         A       She just stated that she saw the incident.

          15         Q       What did she state that she saw?

          16         A       I can't remember verbatim.

          17         Q       And then you asked her if she would be willing to be

          18    transported to a different location to the showup?

          19         A       Yes.

          20         Q       Did you tell her anything else about the nature of what

          21    she was going to be doing?

          22         A       I just told her to see if she can identify the suspect.

          23         Q       And it was you and Lieutenant Jurs who were driving --

          24    I'm sorry -- withdrawn.




•
          25                  When Ms. Guy got in the vehicle, she got in the rear



                                                   NVF
- - ----
      -----~
           I




           Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 48 of 57 PageID #: 207

                                                                                      Page 48
                                                   - PROCEEDINGS -



 •                1

                  2

                  3
                      of your vehicle?

                            A

                            Q
                                   Yes.

                                   Was there anyone else in the rear of your vehicle?

                  4         A      Not that I can remember, no.

                  5         Q      And Lieutenant Jurs was driving?

                  6         A      Yes.

                  7         Q      And you were in the front passenger's seat.

                  8         A      Yes.

                  9         Q      And then you drove to 24 Bergen?

                10          A      Yes.

                11          Q      And about how far is that from 24 Bergen to Atlantic

                12    and Fourth?     How long did you travel?




 •
                13                        MR. MOTTOLA:     Objection.

                14                        THE COURT:     Sustained.

                15          Q      While you were transporting Ms. Guy to 24 Bergen what,

                16    if anything, did she say?

                17          A      I don't remember.

                18          Q      Did you ask her any questions?

                19          A      Just if she can identify the suspect in the incident

                20    that she witnessed.

                21          Q      Did you ask her anything about the incident that she

                22    witnessed.

                23          A      Not that I can remember, no.

                24          Q      You don't believe that you asked her a single




 •
                25    investigatory question while you were driving?



                                                         NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 49 of 57 PageID #: 208

                                                                               Page 49
                                           - PROCEEDINGS -



•          1

           2

           3
                     A     When I do a showup, we just ask them if they can

                identify the suspect and that is all I ask.

                     Q     Did Lieutenant Jurs ask her any questions?

           4         A     Not that I can remember, no.

           5         Q     Did you give her any instructions relating to the

           6    identification procedure?

           7         A     Just to point out the suspect.      If she can ID the

           8    suspect.

           9         Q     And did you tell her that you were taking her to

          10    someone who was the suspect in the stabbing?

          11         A     Not that I remember, no.

          12         Q     So why did you tell her you were taking her to 24




•
          13    Bergen?

          14         A     Because we have someone possible that was involved in

          15    the incident.

          16         Q     And you told her this before she had laid eyes on Mr.

          17    McGriff at that point?

          18         A     I believe so, Yes.

          19         Q     And when you took her -- when you arrived at 24 Bergen

          20    did you get out of the squad car once you arrived?

          21         A     I don't think so, no.

          22         Q     Did Ms. Guy get out of the squad car?

          23         A     No.

          24         Q     So she performed the identification from a seated




•
          25    position inside the squad car?



                                              NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 50 of 57 PageID #: 209

                                                                               Page 50
                                           - PROCEEDINGS -



•          1

           2

           3
                     A

                     Q

                     A
                            Yes.

                            Was the windows opened or were they up or down?

                            I don't remember.

           4         Q      And did you show her any individuals besides Mr.

           5    McGrif f?

           6         A      I don't think so, no.

           7         Q      And was Mr. McGriff in handcuffs at that point?

           8         A      I believe so, Yes.

           9         Q      Where was he physically located?

          10         A      I don't remember where.

          11         Q      Was he standing up?

          12         A      I don't remember.



•         13

          14

          15
                     Q

                     A
                            You don't recall if he was standing or sitting?

                            I don't remember.

                on the public sidewalk.
                                                  I believe he was out in the street



          16         Q      He was not in the squad car.     He was in the open?

          17         A      Not that I can know of, no.

          18         Q      Were there any officers standing besides him at the

          19    time of the identification?

          20         A      That I don't remember.

          21         Q      You don't remember if there were any police officers

          22    with him?

          23         A      There was a police officer but I don't remember who

          24    exactly was standing next to him.



•                    Q      Do you remember how many police officers were standing
          25




                                                NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 51 of 57 PageID #: 210

                                                                               Page 51
                                            - PROCEEDINGS -



•          1

           2

           3
                next to him?

                     A     More than two.

                                  THE COURT:     More than two.

           4                      THE WITNESS:     Yes.

           5         Q     And were those officers wearing uniforms?

           6         A     Yes.

           7         Q     All of them?

           8         A     I believe so, Yes.

           9         Q     And who actually asked Ms. Guy to identify the suspect,

          10    was that you?

          11         A     Yes.

          12         Q     And do you remember as close as you can exactly what



•         13

          14

          15
                you said to her?

                     A     Was there anybody that you can recognize in regards to

                the stabbing that you witnessed.

          16         Q     And what did she say?

          17         A     She said Yes.       That individual that is sitting right

          18    next to you.

          19         Q     That is sitting right next to you?

          20         A     To you.

          21         Q     To me?

          22         A     Yes.     Mr. Lorenzo --

          23         Q     She said yes and she pointed at Mr. McGriff.

          24         A     Yes.




•
          25         Q     Does she physically point?



                                                 NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 52 of 57 PageID #: 211

                                                                                  Page 52
                                              - PROCEEDINGS -



•          1

           2

           3
                     A

                     Q
                             I believe so, Yes.

                             And so you said you asked her do you see anyone that

                you recognize.        Did she indicate anything about Mr. McGriff other

           4    than that fact that she recognized him?

           5         A       I believe the clothing description that he was wearing

           6    at the time.

           7         Q       What clothing did she describe?

           8         A       I don't remember.       I have to take a look at the notes.

           9         Q       Would looking at the notes help refresh your

          10    recollection?

          11         A       Yes.

          12                        THE COURT:     You can do that.   Just let us know



•         13

          14

          15
                         what you are looking at.

                                    THE WITNESS:     This is our sprint system.

                         basically records every incident that we transmit through
                                                                                  It



          16             the radio.

          17                        THE COURT:     So you use that to refresh your

          18             recollection.    And then let us know when you have done

          19             that.

          20         A       It says perpetrator male black wearing black bucket hat

          21    blue jeans pants.

          22                        THE COURT:     Don't read from the document, please.

          23             Thank you.

          24                        THE WITNESS:     Sorry.




•
          25         A       That was the description.



                                                   NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 53 of 57 PageID #: 212

                                                                                  Page 53
                                             - PROCEEDINGS -



•          1

           2

           3
                     Q

                wearing?

                     A
                             Did she also describe the shirt that Mr. McGriff was



                             I don't remember.       But whatever was on the Sprint

           4    system.

           5         Q       Did she say that he was wearing a brownish shirt?

           6         A       I don't remember.       It doesn't say that in the sprint

           7    system.

           8         Q       Are you sure?

           9         A       Can I take another look.

          10                        MR. WITTWER:     Sure.

          11                        THE COURT:     Well, let me interrupt for a second.

          12             Regardless what it says on the Sprint.        Is that what she




•
          13             said.   You're reading from your refreshing your

          14             recollection about what he was wearing.       The question is

          15             did she specifically identify any clothing.

          16                        THE WITNESS:     Not that I remember.   She just

          17             pointed.

          18                        THE COURT:     That answers that question .   Let's

          19             move on.

          20         Q       And so she pointed to him .      And what, if anything,

          21    about him did she say?

          22         A       That's the individual.

          23         Q       That's the individual?

          24         A       That committed the stabbing that she witnessed.




•
          25         Q       And so did she actually say when she identified Mr .



                                                   NVF
---------1
        Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 54 of 57 PageID #: 213

                                                                                   Page 54
                                               - PROCEEDINGS -



 •             1

               2

               3
                   McGriff that he had stabbed someone or was it -- are you just

                    surmising the context?

                                      MR. MOTTOLA:     Objection.

               4                      THE COURT:     Sustained.

               5         Q     Did she actually say at the time that she identified

               6   Mr. McGriff that he had stabbed someone?

               7         A     I believe -- I don't remember what she said verbatim

               8   but I remember her pointing him out.

               9         Q     So the only thing you're sure from your memory was that

              10    she pointed at Mr. McGriff?

              11         A     Right.

              12         Q     Indicated some recognition of him?




 •
              13         A     Of the incident.

              14         Q     And your understanding is that the complaining witness

              15    in this case, Kahlif Mohammad, was located at the corner of

              16   Boerum Place and Dean Street; is that correct?

              17                      MR. MOTTOLA:     Objection.

              18                      THE COURT:     Sustained.

              19         Q     Sergeant Huang, you prepared a report in this case,

              20    correct?

              21         A     Yes.

              22         Q     And in the report, you described information about the

              23    incident outside the scope of the identification procedure that

              24   you conducted, correct .




 •
              25                      MR. MOTTOLA:     Objection.



                                                     NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 55 of 57 PageID #: 214

                                                                                    Page 55
                                               - PROCEEDINGS -



•          1

           2

           3            Q
                                      THE COURT:

                                      MR. WITTWER:
                                                     Sustained.

                                                       One moment, please.

                               I want to take you back to when you met with Ms. Guy at

           4    Atlantic and Fourth Avenue .           How did you know that she would be

           5    at that location?

           6            A      I believe she flagged us down.

           7            Q      So were -- before she flagged you down, were you

           8    planning on stopping at that location?

           9            A      Yes.

          10            Q      So why?

          11            A      Because that is where the call came back to that the

          12    witness was at Atlantic and Fourth Avenue.



•                       Q      So at the time -- to your knowledge, at the time that
          13

          14    Ms. Guy called 911 to describe the incident she was at Atlantic

          15    Avenue and Fourth?

          16            A      Yes.

          17            Q     And then you said - - just to clarify.         She flagged you

          18    down.       Your unmarked car was driving by and she flagged you down?

          19            A      We had the lights on.

          20            Q      So she must have been outside at the time that you

          21    arrived?

          22                          MR. MOTTOLA:     Obj _e ction.

          23                          THE COURT:     Sustained.

          24            Q      Had any other police officers responded to that




•
          25    Atlantic and Fourth location prior to yourself and Lieutenant



                                                     NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 56 of 57 PageID #: 215

                                                                                       Page 56
                                                 - PROCEEDINGS -



•          1

           2

           3
                Jurs?

                        A       No, we were the first.

                                     MR. WITTWER:     I have nothing further.

           4                         THE COURT:     Thank you.     Redirect.

           5                         MR. MOTTOLA:     No, your honor.

           6                         THE COURT:     Thank you, very much, Sergeant Huang.

           7                You may step down.

           8                     (Whereupon, the witness was excused)

           9                         MR. MOTTOLA:     The People rest, Your honor.

          10                         THE COURT:     Okay.

          11                         MS. BURKE:     Judge, we are not putting a case on.

          12                         THE COURT:     Okay.   Defense rest.      Okay.   Are you



•         13

          14

          15
                            prepared to argue?

                                     MR. MOTTOLA:

                                     MS. BURKE:
                                                      Yes, I am.

                                                    Yes.

          16                         THE COURT:     Counsel, you want to come up.

          17                         (At which time, there was an off-the-record
          18                     discussion held)
          19                         THE COURT:     Based on our discussion at the bench,
          20            Mrs. Burke, you indicated that you prefer to write on the
          21                issues raised and I am told that you can get your

          22                arguements memorandum of law whatever you are submitting to

          23            us by the close of business Friday, which is the 30th of

          24                September.




•
          25                         MS. BURKE:     Yes , your honor.



                                                    NVF
    Case 1:21-cv-00703-AMD-LB Document 6-1 Filed 04/15/21 Page 57 of 57 PageID #: 216

                                                                                 Page 57
                                               - PROCEEDINGS -



•          1

           2

           3
                                     THE COURT:    And the People have requested a week

                       People's reply is due by the close of business 10/7.

                      we will put it on back here for decision 10/14.
                                                                                        And



           4                         MS . BURKE:    Thank you.

           5                         THE COURT:     So it will be 10/14 for decision.

           6          Bail is continued.           Thank you, very much.

           7                         THE COURT:     Ms. Burke, you orderded the minutes.

           8                         MS. BURKE:     Yes.

           9                  (Whereupon, the case was adjourned to

          10          october 14th at 10:00 a.m.)

          11                     *             *                            *
          12               IT IS HEREBY CERTIFIED THAT THE FOREGOING IS A TRUE




•         13         AND   ACCURA~SCRIPT              OF THE PROCEEDINGS.
          14

          15

          16
                NADONNA V. FER~U~O~ -~
                Official Court Reporter
          17
                            (not certified without original signature)
          18

          19

          20

          21

          22

          23

          24




•
          25




                                                   NVF
